Case: 2:19-cv-02438-EAS-CMV Doc #: 37 Filed: 06/02/20 Page: 1 of 3 PAGEID #: 212




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 JASON ALAN SANDERS,

                        Plaintiff,

        v.                                                Civil Action 2:19-cv-2438
                                                          Judge Edmund A. Sargus, Jr.
                                                          Magistrate Judge Chelsey M. Vascura
 SERGEANT SHRADER, et al.,

                        Defendants.




                            REPORT AND RECOMMENDATION

       On May 15, 2020, the Court ordered Plaintiff to show cause within fourteen days why

this action should not be dismissed for failure to prosecute based on his failure to provide the

Court with an updated mailing address. (Show Cause Order, ECF No. 35.) Plaintiff was further

cautioned that failure to comply with the Show Cause Order would result in dismissal of his

case. (Id.) To date, Plaintiff has not responded to the show cause order.

       Under the circumstances, the undersigned finds dismissal of Plaintiff’s action appropriate

pursuant Federal Rule of Civil Procedure 41(b). The Court’s inherent authority to dismiss a

plaintiff’s action with prejudice because of his failure to prosecute is expressly recognized in

Rule 41(b), which provides in pertinent part: “If the plaintiff fails to prosecute or to comply with

these rules or a court order, a defendant may move to dismiss the action or any claim against it.

Unless the dismissal order states otherwise, a dismissal under this subdivision (b) . . . operates as

an adjudication on the merits.” Fed. R. Civ. P. 41(b); Link v. Walbash R.R. Co., 370 U.S. 626,

629–31 (1962). “This measure is available to the district court as a tool to effect ‘management of
Case: 2:19-cv-02438-EAS-CMV Doc #: 37 Filed: 06/02/20 Page: 2 of 3 PAGEID #: 213




its docket and avoidance of unnecessary burdens on the tax-supported courts [and] opposing

parties.’” Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999) (internal citations omitted).

       The Sixth Circuit directs the district courts to consider the following four factors in

deciding whether to dismiss an action for failure to prosecute under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.’” Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

       Here, Plaintiff failed to provide the Court with an updated mailing address and failed to

comply with the Court’s show cause order. Moreover, the Court explicitly cautioned Plaintiff in

the Show Cause Order that failure to comply would result in dismissal of this action. See Stough

v. Mayville Cmty. Schs., 138 F.3d 612, 615 (6th Cir. 1998) (noting that “[p]rior notice, or the

lack thereof, is . . . a key consideration” in whether dismissal under rule 41(b) is appropriate).

Plaintiff’s failure to timely comply with the clear orders of the Court, which established

reasonable deadlines for compliance, constitutes bad faith or contumacious conduct. See

Steward v. Cty. of Jackson, Tenn., 8 F. App’x 294, 296 (6th Cir. 2001) (concluding that a

plaintiff’s failure to comply with a court’s order “constitute[d] bad faith or contumacious

conduct and justifie[d] dismissal”). Because Plaintiff has missed deadlines and disregarded the

Court’s order, the undersigned concludes that no alternative sanction would protect the integrity

of the pretrial process. Although the Court could dismiss this action with prejudice, the

undersigned finds dismissal with prejudice to be too harsh a sanction under these circumstances.
                                                  2
Case: 2:19-cv-02438-EAS-CMV Doc #: 37 Filed: 06/02/20 Page: 3 of 3 PAGEID #: 214




       It is therefore RECOMMENDED that this action be DISMISSED WITHOUT

PREJUDICE pursuant to Rule 41(b) for failure to prosecute.

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  3
